                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

UNITED STATES OF AMERICA                        )
                                                )        Case No. 1:19-cr-28-1
v.                                              )
                                                )        Judge Travis R. McDonough
                                                )
DENISE HATFIELD                                 )        Magistrate Judge Susan K. Lee
                                                )


                                             ORDER



       United States Magistrate Judge Susan K. Lee filed a report and recommendation

recommending that the Court: (1) grant Defendant’s motion to withdraw her not-guilty plea as

to Count One of the four-count Indictment; (2) accept Defendant’s guilty plea as to Count One;

(3) adjudicate the Defendant guilty of Count One; (4) defer a decision on whether to accept the

plea agreement until sentencing; and (5) order that Defendant remain in custody until sentencing

in this matter (Doc. 45). Neither party filed a timely objection to the report and

recommendation. After reviewing the record, the Court agrees with Magistrate Judge Lee’s

report and recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate

judge’s report and recommendation (Doc. 45) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS

as follows:

       1. Defendant’s motion to withdraw her not-guilty plea as to Count One of the four-count

              Indictment is GRANTED;

       2. Defendant’s plea of guilty to Count One is ACCEPTED;

       3. Defendant is hereby ADJUDGED guilty of Count One;
4. A decision on whether to accept the plea agreement is DEFERRED until sentencing;

   and

5. Defendant SHALL REMAIN in custody pending sentencing in this matter which is

   scheduled to take place on October 18, 2019, at 2:00 p.m. [EASTERN] before the

   undersigned.

SO ORDERED.

                                  /s/Travis R. McDonough
                                  TRAVIS R. MCDONOUGH
                                  UNITED STATES DISTRICT JUDGE




                                     2
